Citation Nr: 1711697	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  15-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a back injury (previously evaluated as back trouble), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A motion to advance this appeal on the Board of Veterans' Appeals (Board) docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The claim for service connection for residuals of a back injury was previously denied in an May 1957 rating decision.  That decision is final.

2.  Evidence received since the final May 1957 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1957 rating decision that denied service connection for residuals of a back injury is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2016). 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although in the April 2013 rating decision on appeal, the RO declined to reopen the Veteran's claim for entitlement to service connection for residuals of a back injury, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1103.  Thus, the previous decision, in May 1957, became final because the Veteran did not file a timely appeal.

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claims in March 2011.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the RO denied the Veteran's claim of entitlement to service connection for back trouble (since recharacterized as residuals of a back injury) in May 1957.  The Veteran did not appeal that rating decision or submit additional evidence within one year and thus that decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1103.
The pertinent evidence before VA at the time of the prior final decision consisted only of the Veteran's claim that he had "back trouble," his Service Treatment Records (STRs), and his DD Form 214.  The RO denied the claim, stating that the Veteran's back condition was not shown by the evidence of record.  There was no indication of any back injury in service, nor was there any medical evidence of a current diagnosis of a back condition.

Since the last final denial, the Veteran submitted statements continuing his contention that he injured his back while in service and now suffers from a back-related disability as a result.  The other new evidence of record includes VA Medical Center (VAMC) treatment records dated from about 1998 to 2015 that document the Veteran's back surgery in 1998 and his continued occasional complaints of back pain and lower extremity weakness since.  The Board finds that this evidence, including, more specifically, records of the Veteran's diagnosis of spinal stenosis, is new because it was not before the VA at the time of the 1957 adjudication.  It is also considered to be material because it provides a medical question that triggers the duty to assist, namely, whether the Veteran's back condition was caused or aggravated by his service.  Further, it is not cumulative nor redundant of the evidence of record at the time of the last prior final denial and it does raise a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for residuals of a back injury is reopened.
ORDER

As new and material evidence sufficient to reopen a claim for service connection for residuals of a back injury has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claim for entitlement to service connection for residuals of a back injury. 

The Veteran contends that he suffers from a current disability which he incurred during service in 1955, when he fell and injured his back.  The STRs associated with the Veteran's claims file do not document any such injuries.  However, the Veteran has indicated that the injury occurred while he was stationed at a Canadian Air Base in St. Johns, New Foundland, Canada, and VA may be able to obtain any records of his treatment while there.  Such development should be accomplished on remand.

Post-service VA treatment records show that, after complaints of back pain, the Veteran was diagnosed with spinal stenosis and underwent back surgery in 1998.  He continued to report back pain, ocassionally, from then until at least 2015.

In June 2011, a VA examination of the Veteran was performed.  The examiner stated that he could not opine on whether the Veteran's spinal stenosis was related to the reported in-service fall in 1955, "without resorting to mere speculation."  

Given that the Veteran has been diagnosed with a back condition and treated therefor, and given his contentions that such was caused or aggravated by his service, the Board finds that VA's duty to assist is triggered.  The Board also finds that further development, including another medical opinion, is necessary to accurately adjudicate the claim.  The June 2011 VA examiner stated that the Veteran should be seen by an orthopedic specialist with regard to the question of the etiology of his back disability.  It does not appear that that examination was scheduled or conducted.  Thus, the Board finds that remand is necessary to determine if such must be done, and to obtain a new opinion nontheless.  In that regard, the same VA examiner could not provide an opinion without  resort to mere speculation, and clarificaition of that opinion would be helpful in this instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service records department, to include the Canadian Air Base in Torbay or St. Johns, New Foundland, Canada, if indicated, and request the Veteran's  records dated from January 1955 until June 1956.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.

2.  Following the above development, schedule the Veteran for a VA examination with an orthopedic spine specialist (if available) to determine the etiology of any currently diagnosed back condition(s).  If an orthopedic spine specialist is unavailable to conduct the examination, this should be clearly explained in the report.  The examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed back condition(s) were caused or aggravated by his service?  All opinions must be supported by a rationale.  The examiner should discuss the Veteran's contention of service incurrence, to include a fall into a ditch in 1955 and treatment by a physician, as well as his post-service symptoms and treatment.  

 3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for residuals of a back injury should be readjudicated based on the entirety of the evidence.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for a response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

